DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions dated May 18, 2022, and July 11, 2022, have been entered.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 6-19 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 1 and 6-19: Independent claim 1 and dependent claim 18 recite the limitation “the lignin-containing source.”  The claims are indefinite because this term lacks antecedent basis.  For the purpose of further examination, the term “the lignin-containing source” is interpreted as referring to the black liquor of claim 1.
Considering Claim 16: Claim 16 depends from claim 15.  Claim 15 specifies that method of purifying the depolymerized lignin.  Claim 16 appears to further define this process.  However, claim 16 recites the step of “solubilizing the lignin in acetone” and then refers to “said lignin.”  The claim is indefinite because it is not clear whether the term “lignin” in this phrase is intended to refer to the “depolymerized lignin” or whether applicant is referring to the “lignin” starting material, as recited in the preamble of claim 1.  In the latter case, it is not evident from the language of claim 16 how the lignin starting material is being manipulated in a step that has occurred after the lignin has been depolymerized.  For the purpose of further examination, the term “lignin” and “said lignin” are interpreted to refer to the depolymerized lignin.
Considering Claims 18 and 19: Claim 18 recites the step of “oxidizing the residual chemicals from the reaction of step b).”  The claim is indefinite because the terms “the residual chemicals” and “the reaction of step b)” lack antecedent basis.  For the purpose of further examination, the term “the reaction of step b)” is interpreted as referring to the “heating the reaction . . . to convert the lignin contained in the reactor into depolymerized lignin” of step c) of claim 1 and the term “the residual chemicals” are interpreted to refer to non-depolymerized lignin produced in step c).
	Claim 18 also concludes by stating that the oxidation step generates heat that leads to “nucleation sites for the formation of lignin particles through lignin colloid agglomeration and coagulation.”  The claim is indefinite because it is not clear whether the particles that are forming are made from the lignin starting material (as recited in the preamble of parent claim 1) or the depolymerized lignin.  If the former is the case, it is unclear how particles of the starting material are forming subsequent to the depolymerization of this starting material.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 9-11, 14, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,959,167 (“Shabtai”) in view of Javier Fernandez-Rodriguez et al., Small Phenolic Compounds Production from Kraft Black Liquor by Lignin Depolymerization with Different Catalytic Agents, 57 Chemical Engineering Transactions 133-38, published March 20, 2017 (“Fernandez-Rodriguez”) and US 2016/0184796 (“Powell”).
Considering Claim 1: Shabtai teaches a method of depolymerizing lignin identified as base-catalyzed depolymerization (“BCD”).  (Shabtai, Abstract; col 5, lines 18-22).  Shabtai teaches an example process where a kraft lignin sample is added to an autoclave (i.e., reactor), sodium hydroxide (i.e., NaOH) and methanol (i.e., a co-solvent) are added, the mixture is stirred and heated at 290 °C to depolymerize the lignin, and the “BCD product” (i.e., the depolymerized lignin) is separated.  (Id. col 11, line 65, to col 12, line 40).
	Shabtai does not teach that the lignin is provided as black liquor with a solids content of 15 to 36.3 percent or that a capping agent is used in the reaction.  However, Fernandez-Rodriguez teaches that kraft black liquor may be directly depolymerized “without previous isolation of lignin” and that this reduces costs by bypassing the stage of lignin precipitation.  (Fernandez-Rodriguez, 134, paragraph immediately above “Materials and methods”).  Like the process of Shabtai, the process of Fernandez-Rodriguez is a BCD process.  (Id.).  Fernandez-Rodriguez teaches that the black liquor has an inorganic matter content of 10.2 percent and an organic matter content of 5.6 percent.  (Id. 136, Table 1).  Combined, this amounts to 15.8 percent solids.  This value falls within the “solids” percent of claim 1.  Fernandez-Rodriguez further teaches the use of a phenol capping agent.  (Id. 137, Table 3 and paragraph immediately below Table 3).  Shabtai and Fernandez-Rodriguez are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the base-catalyzed depolymerization of lignin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the kraft lignin sample in the example process of Shabtai with the kraft black liquor having 15.8 percent solids taught by Fernandez-Rodriguez, and the motivation to have done so would have been, as Fernandez-Rodriguez suggests, that directly using kraft black liquor for BCD depolymerization of lignin may reduce costs by avoiding the necessity to precipitate the lignin.  (Id. 134, paragraph immediately above “Materials and methods”).  Similarly, it would have been obvious to one of ordinary skill to include the phenol capping agent taught by Fernandez-Rodriguez to the BCD depolymerization process of Shabtai because Fernandez-Rodriguez states that the product yield “is clearly raised with phenol as capping agent” and that “[t]he addition of phenol as capping agent had its main influence on the reduction of coke formation.”  (Id. 137, two paragraphs below Table 3).
Shabtai also does not teach that the depolymerization is performed by heating to 160-190 °C.  However, Powell teaches that base catalyzed depolymerization of lignin can be performed under a range of conditions at temperatures between 100 to 275 °C, including at temperatures of “at least 160 °C.”  (Powell, ¶ 50).  The temperature range taught by Powell overlaps with the claimed range.  Powell is analogous art because it is directed to the same field of endeavor as the claimed invention, namely the base-catalyzed depolymerization of lignin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the temperature in the BCD process of Shabtai to fall within the range of claim 1, and the motivation to have done so would have been, as Powell suggests, that such temperatures are suitable for performing a BCD process.  (Id.)  The examiner also notes that there does not appear to be any criticality to the temperature range recited by claim 1.  Differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).
Finally, to the extent that Shabtai does not expressly state that the methanol (i.e., the co-solvent) can be combined with the lignin prior to adding the sodium hydroxide, the examiner submits that this difference in the order of mixing steps between the claimed invention and the teachings of Shabtai does not render the claim patentably distinct over the prior art of record because the selection of any order of mixing components is prima facie obvious.  See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); MPEP § 2144.04(IV).
Considering Claim 6: Fernandez-Rodriguez teaches the use of a phenol capping agent.  (Fernandez-Rodriguez, 137, Table 3 and paragraph immediately below Table 3).
Considering Claim 7: Shabtai teaches methanol.  (Shabtai , col 11, line 65, to col 12, line 40).
Considering Claim 9: Powell teaches that base catalyzed depolymerization of lignin can be performed under a range of conditions at temperatures between 100 to 275 °C.  (Powell, ¶ 50).  The temperature range taught by Powell overlaps with the claimed range.  Powell is analogous art because it is directed to the same field of endeavor as the claimed invention, namely the base-catalyzed depolymerization of lignin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the temperature in the BCD process of Shabtai to fall within the range of claim 1, and the motivation to have done so would have been, as Powell suggests, that such temperatures are suitable for performing a BCD process.  (Id.).  The examiner notes that there does not appear to be any criticality to the temperature recited by claim 9.  Differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).
Considering Claim 10, 14, and 15: Fernandez-Rodriguez teaches that reaction mixture undergoes a product separation that includes acidification, precipitation at pH 2, filtration, and washing with acidified water.  (Fernandez-Rodriguez, 135, Products separations).  The reference does not expressly use the term “coagulation,” as is recited by claim 10, however precipitation and subsequent separation of the precipitated material falls within the broadest reasonable interpretation of the “precipitation” and “coagulation” limitations of claim 10 because one of ordinary skill would reasonably understand that the precipitated particles would adhere to one another to some extent (i.e., they would coagulate).
Considering Claim 11: Fernandez-Rodriguez uses HCl in the products separation.  (Fernandez-Rodriguez, 135, Products separations).  However, one of ordinary skill would have a reasonable expectation of success in substituting one strong acid (i.e., sulfuric acid) for another strong acid (HCl).  In this context, the substitution would be trivial and applicant has not shown any evidence that the use of sulfuric acid is critical.  The examiner also notes that Fernandez-Rodriguez teaches that lignin products can be precipitated with sulfuric acid.  (Id. 135, Analytical methods).
Considering Claim 17: The references teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, this process achieves the molecular weight of claim 17.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a molecular weight of about 1,200, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,959,167 (“Shabtai”), Javier Fernandez-Rodriguez et al., Small Phenolic Compounds Production from Kraft Black Liquor by Lignin Depolymerization with Different Catalytic Agents, 57 Chemical Engineering Transactions 133-38, published March 20, 2017 (“Fernandez-Rodriguez”), and US 2016/0184796 (“Powell”), as applied above to claims 1 and 10, and further in view of WO 2014/193289 (“Stigsson”).
Considering Claim 11: The relevant teachings of Shabtai, Fernandez-Rodriguez, and Powell are discussed above with respect to the obviousness rejections of claims 1 and 10.
	Shabtai and Fernandez-Rodriguez use hydrochloric acid (HCl) to acidify the reaction mixture after the lignin depolymerization rather than sulfuric acid.  However, Stigsson teaches a lignin depolymerization process where lignin in a retentate obtained from black liquor is depolymerized by heating at 250 °C where the depolymerized lignin reaction mixture is acidified with sulfuric acid.  (Stigsson, 23).  Stigsson is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin depolymerization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the sulfuric acid of Stigsson rather than the hydrochloric acid of Shabtai and Fernandez-Rodriguez, and the motivation to have done so would have been that Stigsson shows that it is suitable to use sulfuric acid to work up a lignin depolymerization reaction mixture.  (Id.).
Considering Claims 12 and 13:	Stigsson teaches that it is suitable to use carbon dioxide for acidulation of the depolymerized lignin rather than a mineral acid.  (Stigsson, 13).  
With respect to the pH range of claim 12, Stigsson generally teaches that the pH of the precipitation is below 10.  (Stigsson, 10).  This range overlaps with the claimed range of pH 9-10.  In discussing the prior art, also Stigsson states that when carbon dioxide is used to acidulate kraft liquor, a pH of below about 10.5 is achieved.  (Stigsson, 2).  One of ordinary skill in the art would reasonably expect that the use of carbon dioxide of Stigsson to perform the acidulation would not reach the low pHs achieved with sulfuric acid taught by Stigsson at page 23.  Instead, in view of Stigsson’s teaching that a pH of below 10 is suitable, one of ordinary skill would have a motivation and reasonable expectation of success in using the carbon dioxide of Stigsson to achieve a pH of 9-10 in the acidulation step of the process of Stigsson.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,959,167 (“Shabtai”), Javier Fernandez-Rodriguez et al., Small Phenolic Compounds Production from Kraft Black Liquor by Lignin Depolymerization with Different Catalytic Agents, 57 Chemical Engineering Transactions 133-38, published March 20, 2017 (“Fernandez-Rodriguez”), and US 2016/0184796 (“Powell”), as applied above to claims 1 and 10, and further in view of US 2013/0060071 (“Delledonne”).
Considering Claim 16: The relevant teachings of Shabtai, Fernandez-Rodriguez, and Powell are discussed above with respect to the obviousness rejections of claims 1 and 10.
	Shabtai and Fernandez-Rodriguez do not teach that the depolymerized lignin is solubilized in acetone to separate it from residual solids.  However, Delledonne teaches that it is suitable to separate depolymerized lignin from residual catalyst by solubilizing the depolymerized lignin in acetone, filtering, and evaporating the acetone.  (Delledonne, ¶ 0062, 0063).  Stigsson and Delledonne are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin depolymerization processes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have purified the depolymerized lignin of Shabtai using the acetone extraction method of Delledonne, and the motivation to have done so would have been to achieve a product with higher purity.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,959,167 (“Shabtai”) in view of Javier Fernandez-Rodriguez et al., Small Phenolic Compounds Production from Kraft Black Liquor by Lignin Depolymerization with Different Catalytic Agents, 57 Chemical Engineering Transactions 133-38, published March 20, 2017 (“Fernandez-Rodriguez”) and US 2016/0184796 (“Powell”).
Considering Claim 20: Shabtai teaches a method of depolymerizing lignin identified as base-catalyzed depolymerization (“BCD”).  (Shabtai, Abstract; col 5, lines 18-22).  Shabtai teaches an example process where a kraft lignin sample is added to an autoclave (i.e., reactor), sodium hydroxide (i.e., NaOH) and methanol (i.e., a co-solvent) are added, the mixture is stirred and heated at 290 °C to depolymerize the lignin, and the “BCD product” (i.e., the depolymerized lignin) is separated.  (Id. col 11, line 65, to col 12, line 40).
	Shabtai does not teach that the lignin is provided as black liquor or that a capping agent is used in the reaction.  However, Fernandez-Rodriguez teaches that kraft black liquor may be directly depolymerized “without previous isolation of lignin” and that this reduces costs by bypassing the stage of lignin precipitation.  (Fernandez-Rodriguez, 134, paragraph immediately above “Materials and methods”).  Like the process of Shabtai, the process of Fernandez-Rodriguez is a BCD process.  (Id.).  Fernandez-Rodriguez further teaches the use of a phenol capping agent.  (Id. 137, Table 3 and paragraph immediately below Table 3).  Shabtai and Fernandez-Rodriguez are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the base-catalyzed depolymerization of lignin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the kraft lignin sample in the example process of Shabtai with the kraft black liquor taught by Fernandez-Rodriguez, and the motivation to have done so would have been, as Fernandez-Rodriguez suggests, that directly using kraft black liquor for BCD depolymerization of lignin may reduce costs by avoiding the necessity to precipitate the lignin.  (Id. 134, paragraph immediately above “Materials and methods”).  Similarly, it would have been obvious to one of ordinary skill to include the phenol capping agent taught by Fernandez-Rodriguez to the BCD depolymerization process of Shabtai because Fernandez-Rodriguez states that the product yield “is clearly raised with phenol as capping agent” and that “[t]he addition of phenol as capping agent had its main influence on the reduction of coke formation.”  (Id. 137, two paragraphs below Table 3).
Shabtai also does not teach that the depolymerization is performed by heating to 160-190 °C.  However, Powell teaches that base catalyzed depolymerization of lignin can be performed under a range of conditions at temperatures between 100 to 275 °C, including at temperatures of “at least 160 °C.”  (Powell, ¶ 50).  The temperature range taught by Powell overlaps with the claimed range.  Powell is analogous art because it is directed to the same field of endeavor as the claimed invention, namely the base-catalyzed depolymerization of lignin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the temperature in the BCD process of Shabtai to fall within the range of claim 20, and the motivation to have done so would have been, as Powell suggests, that such temperatures are suitable for performing a BCD process.  (Id.).  The examiner also notes that there does not appear to be any criticality to the temperature range recited by claim 20.  Differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).
As for the molecular weight of the depolymerized lignin relative to the initial lignin molecular weight recited by claim 20, the examiner submits the references teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, this process achieves the relative molecular weight of claim 20.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a depolymerized lignin molecular weight that is more than 30% lower than the initial lignin molecular weight, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Response to Arguments
Applicant’s arguments in the remarks dated May 18, 2022, have been fully considered, but the arguments are moot because they do not apply to the combination of references used to reject the present claims.  The obviousness rejections in the Office Action dated March 25, 2022, have been withdrawn in view of the claim amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767